Citation Nr: 1536914	
Decision Date: 08/28/15    Archive Date: 09/04/15

DOCKET NO.  08-34 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas



THE ISSUES

1.  Entitlement to an increased evaluation for residuals of a right inguinal herniorrhaphy, currently rated as 10 percent disabling.

2.  Entitlement to a compensable evaluation for a benign cyst of the left wrist.

3.  Entitlement to an increased evaluation for tinea pedis, currently rated as 10 percent disabling.

4.  Entitlement to service connection for a skin disorder of the hands and face.



REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. Minot, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1967 to July 1987.

This matter comes before the Board of Veterans Appeals (Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, to which the claims file was temporarily brokered for adjudication.  Jurisdiction of the claims file currently resides with the Houston, Texas RO.

In June 2013, the Veteran testified at a hearing before the undersigned.  A transcript of the hearing is of record.

In November 2013, the appeal was remanded by the Board for additional development.  As discussed below, the Agency of Original Jurisdiction (AOJ) has complied in part with the remand directives.  See Stegall v. West, 11 Vet. App. 269 (1998).

In its November 2013 remand, the Board noted that the Veteran raised the issue of entitlement to compensation for birth defects in a November 2008 correspondence, and also submitted an application to reopen a claim for service connection for ischemic heart disease in a February 2011 supplemental claim for compensation.  The Board recognizes that the AOJ has determined that the Veteran did not serve in the Republic of Vietnam during the Vietnam era, and was not exposed to herbicides while serving at the Royal Thai Air Force Base in Ubon, Thailand.  Nevertheless, these claims still have not been adjudicated in the first instance by the AOJ.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issues of entitlement to an increased evaluation for tinea pedis and entitlement to service connection for a skin disorder of the hands and face are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran's residuals of a right inguinal herniorrhaphy are productive of pain but are not shown to be recurrent.

2.  The Veteran's benign cyst of the left wrist is productive of subjective complaints of pain without objective limitation of motion; additional functional limitation due to pain or flare ups has not been shown.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent for residuals of a right inguinal herniorrhaphy have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1-4.14, 4.114, Diagnostic Code 7338 (2015).

2.  The criteria for a compensable evaluation for a benign cyst of the left wrist have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1-4.14, 4.71(a), 4.118, Diagnostic Codes 5215, 7819 (2008 & 2015).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. § 3.159 (2014).

For increased rating claims, the VCAA requires generic notice of the type of evidence needed to substantiate the claim, i.e., evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  In this case, such VCAA-compliant notice letters were sent to the Veteran in August 2007 and September 2008, and the RO has informed the Veteran of all relevant readjudications.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate any claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In this case, VA has fulfilled its duty to assist by obtaining all identified and available evidence needed to substantiate the claims herein decided.  Service treatment records and post-service VA medical records have been obtained, and the Veteran has been afforded numerous VA medical examinations in connection with his claims.  The reports from these examinations collectively indicate that the examiners were familiar with the Veteran's medical history, performed the appropriate testing, recorded the results, elicited in-depth medical histories from the Veteran, and provided opinions as to the functional impact of the claimed disorders based on clinical findings and the Veteran's history.  In addition, the most recent VA examination, undertaken in September 2014, complied with the Board's November 2013 remand instructions with respect to the claims decided herein.  Thus, the Board finds that, collectively, the VA examinations of record are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or opinion, it must ensure that the examination or opinion is adequate).

In its November 2013 remand, the Board instructed the RO to obtain all official documentation relating to the Veteran's duties with the 8th Combat Support Group at Ubon Airfield in Ubon, Thailand, to include undertaking appropriate development to determine whether the Veteran was exposed to herbicides while serving in Thailand.  The RO obtained the Veteran's military personnel file and associated it with claims file, along with a memorandum concerning herbicide use in Thailand during the Vietnam era.  Additionally, the RO requested and obtained a Formal Finding of Unavailability in July 2014 from the Joint Services Records Research Center (JSRRC), which indicated that the Veteran's claimed exposure to herbicides could not be corroborated by the evidence of record.  The Board finds that the RO fully complied with its remand directives with respect to the above actions.

Pursuant to the Board's remand instructions, the RO mailed the Veteran correspondence in December 2013 which requested that he provide authorization for certain private medical records which the Veteran identified as relevant to his claims.  To date, the Veteran has not provided the required authorization.  In this regard, the Board notes that, while VA does have a duty to assist, it is ultimately the Veteran's responsibility to provide evidence, particularly private treatment records, in support of his claim.  If a Veteran provides specific enough information for VA to obtain private records, VA will so obtain them.  However, in this case all prior authorizations for private records had expired, and the Veteran has not cooperated in the RO's efforts to obtain the records.  The duty to assist is not a "one-way street."  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1990).

The Board also instructed the RO to make efforts to obtain updated VA treatment records from the relevant VA facilities.  These records have been associated with the Veteran's claims file.  In addition, lay statements of the Veteran have been associated with the record and have been reviewed.  There is no indication, from the Veteran or otherwise, of any outstanding pertinent evidence which has not been reviewed.  In the July 2015 informal hearing presentation, the Veteran's representative waived RO jurisdiction and indicated that the AOJ had complied with all remand directives.

For these reasons, the Board concludes that there is no additional evidence which needs to be obtained with regard to the claims herein decided.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.

Law and Analysis

The Veteran contends he is entitled to increased evaluations for his benign cyst of the left wrist, as well as for residuals of a right inguinal herniorrhaphy.  For the following reasons, the Board finds that increased evaluations are not warranted.

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994). 

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  However, separate evaluations for separate and distinct symptomatology may be assigned where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  Any reasonable doubt regarding a degree of disability is resolved in the Veteran's favor.  38 C.F.R. § 4.3.

"Staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).  In this case, however, the Veteran's disabilities have not significantly changed, and uniform ratings are therefore appropriate.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Evaluation for residuals of right inguinal herniorrhaphy

The Veteran's right inguinal herniorrhaphy residuals are rated under Diagnostic Code 7338, which governs disability evaluations for inguinal hernia repairs.  38 C.F.R. § 4.114.  That Diagnostic Code provides that a 10 percent evaluation is warranted for postoperative, recurrent, readily reducible hernia that is well supported by truss or belt.  A 30 percent evaluation requires a small, postoperative, recurrent, or irremediable hernia that is not well supported by a truss, or not readily reducible.  A 60 percent evaluation requires a large, postoperative, recurrent hernia that is not well supported under ordinary conditions and is not readily reducible, when considered inoperable.  Id.

After carefully reviewing the evidence of record, the Board finds that the Veteran's right inguinal herniorrhaphy residuals most nearly approximate the criteria for his current 10 percent evaluation.  The record shows that the Veteran has undergone multiple hernia repairs, most recently in 1990, and during the appeal period has reported pain, irritation, and swelling in the right groin area.  However, his overall symptomatology is not severe enough to justify a higher, 30 percent evaluation.

On VA examination in January 2007, the Veteran reported pain in the abdominal area when turning, lifting, and twisting.  No inguinal hernia was detected.  The examiner noted a level scar at the right groin area measuring about 10 by 0.1 centimeters with hypopigmentation of less than 6 square inches.  No tenderness, disfigurement, ulceration, adherence, instability, tissue loss, inflammation, edema, keloid formation, hyperpigmentation, or abnormal texture was observed.  The examiner continued the diagnosis of right inguinal herniorrhaphy with scar.  The examiner further noted that there was no functional impairment resulting from the right inguinal hernia repair.  (The examiner also indicated the presence of ventral and umbilical hernias due to unknown causes.)  On the basis of this examination, the RO increased the Veteran's disability rating to 10 percent.

In June 2012, a VA examiner indicated that there was no current right inguinal hernia, and no appreciable scar in the right groin area.  The examiner opined that the effect of the hernia on the Veteran's occupation as a mail carrier was limited.  Most recently, a VA examination in September 2014 revealed no evidence of right inguinal hernia or other residuals stemming from the Veteran's history of herniorrhaphy aside from a well-healed scar, barely visible, that was approximately 5.5 by 0.1 centimeters in the right groin area.  No tenderness, redness, or swelling was noted.  The examiner concluded that the Veteran was essentially asymptomatic.

In sum, although the evidence discussed above suggests that the Veteran may have experienced discomfort and pain due to residuals from his right inguinal herniorrhaphy, the preponderance of the evidence is against a finding that these symptoms have ever been functionally equivalent to a recurrent, irremediable hernia that is not readily reducible or not well supported by truss-the requirements for a 30 percent evaluation.  38 C.F.R. § 4.114, Diagnostic Code 7338.  The Veteran has never alleged that he requires a belt or truss for any symptoms associated with his right inguinal hernia.  Indeed, the VA examinations of record reveal no evidence of a detectable inguinal hernia during the appeal period, and the most recent VA examiner concluded that the Veteran's right groin area was well-healed and essentially asymptomatic.  As such, the weight of the evidence demonstrates that the symptoms relating to the Veteran's right inguinal herniorrhaphy are productive, at most, of pain and discomfort, and do not more nearly approximate the level of severity required for a 30 percent evaluation.  To the extent the Veteran alleges more severe symptoms, the Board finds that the objective medical evidence-particularly the VA examination findings discussed above-outweighs his contentions.

Additionally, the Board notes that the Veteran does not claim entitlement to service connection for surgical scarring, and in any event the evidence demonstrates that the criteria for a compensable rating under the Diagnostic Codes addressing scars in effect at the time the Veteran filed his claim have not been met.  See 38 C.F.R. § 4.118, Diagnostic Codes 7801-05 (2008) (providing disability ratings for scars that are deep or cause limited motion, scars that are superficial and linear with an area of 144 square inches or greater; scars that are unstable or painful, or scars causing limitation of function).  The VA examination findings reveal a well-healed scar that is, at most, 10 by 0.1 centimeters, with no associated tenderness, redness, or swelling.  Such findings do not justify a separate compensable evaluation under any of the applicable criteria.

Evaluation for benign cyst of the left wrist

As alluded to above, the criteria for evaluating scars were amended effective October 23, 2008, but these most recent amendments are applicable only to claims received on or after October 23, 2008.  73 Fed. Reg. 54708 (Sept 23, 2008).  Because the Veteran filed his increased rating claim prior to this date, the only criteria which apply in this case are those that became effective August 30, 2002.

The Veteran's appeal involves Diagnostic Code 7819, which governs benign skin neoplasms.  38 C.F.R. § 4.118 (2008).  Diagnostic Code 7819 (which remained unchanged after the 2008 amendments) requires that benign skin neoplasms be rated by analogy based on disfigurement of the head, face, or neck (pursuant to Diagnostic Code 7800); scars (pursuant to Diagnostic Codes 7801-7805); or impairment of function.  In this case, the RO has assigned a noncompensable evaluation based on impairment of wrist function, pursuant to Diagnostic Code 5215.  38 C.F.R. § 4.71(a).  Diagnostic Code 5215 provides that a 10 percent evaluation is warranted for both major and minor joints for limitation of motion causing dorsiflexion of less than 15 degrees, or palmar flexion limited in line with the forearm.  Higher evaluations may be assigned for ankylosis of the wrist in varying degrees of severity.  Id.

At the outset, the Board notes that the criteria listed in former (or current) Diagnostic Code 7800 are not applicable, as the Veteran's claim for an increased rating does not involve disfigurement of his head, face, or neck.  Additionally, the Veteran has not alleged, and the evidence does not reflect, that he has scarring of the left wrist associated with his benign bone cyst.  See the September 2014 VA examiner's report, at 4 (specifically indicating that the Veteran has no scar related to his bone cyst).  As such, a compensable evaluation under former (or current) Diagnostic Codes for scars under 7801-7805 would also be unavailable.

Turning to evaluation of impairment of wrist function under Diagnostic Code 5215, the Board finds, after carefully reviewing the entire record, that the weight of the evidence supports the Veteran's currently assigned noncompensable evaluation.  Although he has complained of pain and swelling in his left wrist due to residuals of a bone cyst, the evidence does not demonstrate a level of restricted motion that would justify a compensable evaluation under the applicable rating criteria.  Most significantly, VA examination reports from June 2012 and September 2014 reveal no evidence of restricted motion or objective pain on motion due to the benign bone cyst.  As noted above, the Veteran has reported pain and numbness in his left wrist, and he testified at his hearing that his left wrist pain was "10 out of 10," and that he wears a brace and has difficulty pushing and lifting equipment, which negatively affects his work performance.  However, both examination reports reveal no localized tenderness or pain on palpation, as well as no reports of flare ups, functional loss, or impairment of the left wrist.  The September 2014 examiner further opined that the Veteran's complaints of left wrist pain were not related to his benign cyst-indeed, the examiner noted that there was "[n]o swelling.  No injury.  No medication. . . . [The Veteran] has no symptoms related to the benign cyst."  Thus, to the extent the Veteran alleges painful motion of his left wrist as the basis for his claim, the Board finds that the reports of VA medical professionals demonstrating minimal pain on motion outweigh his lay statements.  See Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995) (when determining the probative value of lay evidence, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence).  In sum, we find that the most probative evidence of record demonstrates that the Veteran's benign bone cyst does not prevent him from flexing or extending his left wrist beyond the degree which would warrant a compensable rating.  38 C.F.R. § 4.471(a), Diagnostic Code 5215.

In reaching this conclusion, the Board has considered the applicability of 38 C.F.R. §§ 4.40 and 4.45.  Those regulations provide that disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, or atrophy of disuse.  38 C.F.R. § 4.45.  Here, the Board acknowledges that the Veteran has reported subjective pain on motion.  However, in light of the VA examination reports of record (discussed above), the degree of limitation of motion, even including painful motion, is not severe enough to warrant a compensable rating.

Extraschedular Considerations

While the Board does not have authority to grant an extraschedular rating in the first instance, the Board does have the authority to decide whether the claim should be referred to the VA Undersecretary for Benefits or the Director of Compensation Service for consideration of an extraschedular rating.  38 C.F.R. § 3.321(b)(1).  The governing norm for an extraschedular rating is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or necessitated frequent periods of hospitalization so as to render the regular schedular standards impractical.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  Id.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria. 

If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008). 

Here, the rating criteria reasonably describe the Veteran's disability levels and symptomatology pertaining to his service-connected disabilities.  The evidence has demonstrated pain in his left wrist, though without objective evidence of limited motion, as well as pain associated with his right inguinal herniorrhaphy residuals.  The Veteran's evaluations under Diagnostic Codes 5215 and 7338 accurately contemplate this symptomatology, and to the extent his symptoms worsen, the Board notes that higher schedular ratings are available.  Moreover, additional claims involving the Veteran's dermatological symptoms are addressed in the Remand section.  The Board further notes that the Veteran has complained that his wrist symptoms negatively affect his work performance.  Given that the objective symptomatology, discussed above, reflects minimal functional impairment, the Board finds that these complaints do not rise to the level of severity required for referral for an extraschedular rating.  Accordingly, the Board finds that the schedular ratings currently assigned reasonably describe the Veteran's disability level and symptomatology, for the entire period of appeal.

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Such a situation has not been suggested by the Veteran or the other evidence of record.


ORDER

Entitlement to an evaluation in excess of 10 percent for residuals of a right inguinal herniorrhaphy is denied.

Entitlement to a compensable evaluation for a benign cyst of the left wrist is denied.


REMAND

Although the Board regrets the delay, further development is needed with respect to the remaining claims on appeal.  38 C.F.R. § 19.9.

In its November 2013 remand, the Board instructed the AOJ to undertake a VA examination for the purpose of determining the severity of the Veteran's service-connected tinea pedis.  In addition, the Board directed the examiner to address whether the Veteran's other (i.e., non-foot) dermatological symptoms constituted distinct diagnoses for which separate awards of service connection may be established, even if a single disability rating is assigned.  See Amberman v. Shinseki, 570 F.3d 1377, 1381 (Fed. Cir. 2009) (noting that "two defined diagnoses constitute the same disability for purposes of section 4.14 if they have overlapping symptomatology").  Although a VA examination was subsequently performed in September 2014, the resulting findings are inadequate for rating purposes because the VA examiner did not substantially comply with the Board's remand directives.  See Barr, 21 Vet. App. at 311 (once VA undertakes to provide a medical examination or opinion, it must ensure that the examination or opinion is adequate).

In its remand instructions, the Board explained that the previous examination report (dated June 2012) effectively left open the question of whether the Veteran had any current skin disorders of the face, neck, or other body area that were not encompassed by his current disability awards.  Specifically, the clinician opined that the Veteran did not have currently diagnosed chronic skin diseases of the face or neck, but then declined to reconcile the Veteran's extensive history of in-service and post-service skin treatment, to include in-service diagnoses of pustular and seborrheic dermatitis and chronic tinea versus dyshidrotic eczema, as well as additional post-service diagnoses of pseudofolliculitis barbae, xerosis, lichen simplex chronicus, and eczema.  The Board noted that the Veteran's medical history contained clear evidence of both in-service skin problems and current disability, and that the resulting unfavorable opinion by the clinician was therefore inadequate.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (holding that the threshold requirement for service connection is met when a disability exists at a time the claim was filed, even if it resolves prior to adjudication of the claim).

The most recent VA examination report is inadequate for essentially the same reasons as those discussed in the Board's prior remand.  The clinician noted that the Veteran complained of skin problems of the feet and hands "on and off" for years, and that he had a history of widespread skin problems and treatment.  However, on clinical examination the only apparent symptoms were manifestations on the Veteran's toes, and the diagnosis provided, "dermatophytosis/tinea pedis," was not accompanied by an explanation as to whether the Veteran's history reflected distinct skin diagnoses.  In other words, there was no attempt to reconcile the Veteran's documented history of skin problems with the current findings, nor was there any explanation regarding the recurrent nature of the Veteran's skin manifestations and whether the current findings presented an accurate picture of his overall skin disability.  See Ardison v. Brown, 6 Vet. App. 405, 408 (1994) (holding that a VA examination was inadequate because it was not performed during a time when the veteran's tinea pedis was active).

We reiterate that these questions, which are critical to resolving the Veteran's increased-rating and service-connection skin claims, exceed the Board's capacity as a finder of fact and must therefore be resolved by an expert clinician.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (the Board is prohibited from exercising its own independent judgment to resolve medical questions).  Accordingly, a medical examination and opinion must be scheduled and obtain that adequately addresses the etiology of any skin disorder that affects the Veteran's face, hands, or other area of his body, and is not encompassed in his current award of service connection.  That opinion should be predicated on a complete review of the claims file, including any evidence obtained pursuant to this remand, and should specifically indicate whether any skin disorder of the face, hands, or any other body area, which is separate and distinguishable from the Veteran's tinea pedis, was caused or aggravated by any aspect of his service.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain the Veteran's outstanding VA treatment records dated from September 2014 and associate them with the claims file.

2.  The AOJ should then have the Veteran scheduled for a VA examination to determine the current severity of his service-connected tinea pedis, and to determine the nature and etiology of any other existing skin disorders.  The claims file, to include a copy of this remand, must be made available to, and reviewed by, the examiner.  To the extent possible, the requested examination should take place when the Veteran's skin disorders are at their most active stages.

Upon review of the record, and after examination of the Veteran to include all testing deemed necessary, the examiner should discuss the following:

Specifically diagnose any current skin disorders and specify whether such disorders are separate and distinguishable from the documented tinea pedis for which he is currently service connected.

For any current skin disorder that is separate and distinguishable from the Veteran's service-connected tinea pedis, state whether such disorder was at least as likely as not (50 percent probability or greater) caused or permanently aggravated by his active service.

Even if no current skin disorder (other than tinea pedis) is identified, the examiner should still opine as to whether any previously diagnosed skin disorders existing during the period under review (October 2006 to the present day) were at least as likely as not (50 percent probability or greater) caused or permanently aggravated by his active service.

In rendering these opinions, the examining clinician should expressly consider the complaints and clinical findings of body rashes on the Veteran's feet, legs, scrotum, hands, face, and neck noted in service and post-service treatment records and in the June 2012 and September 2014 VA examiners' reports.

The examining clinician should also consider and accept as true the Veteran's own assertions as to observable symptoms of skin pain, redness, swelling, itching, and irritation, which have persisted on a recurrent basis since his active service.

With respect to the Veteran's service-connected tinea pedis, the examination should include comprehensive physical evaluations and clinically-indicated diagnostic testing.  The examiner should specifically comment on how the Veteran's tinea pedis impacts his activities of daily living, including his ability to obtain and maintain employment.

3.  After completing the requested actions, the claims on appeal should again be reviewed on the basis of all the evidence and readjudicated.  If the benefits sought are not fully granted, the Veteran and his representative must be furnished a Supplemental Statement of the Case.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
VINCENT C. CHIAPPETTA
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


